DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  
	In claim 19, line 3, delete [.] after “pole”
.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, the Examiner is unable to find support from the original specification for the limitations “the step further comprises a pair of side walls flexibly joined together such that they grasp the torch pole distally from a location on the torch pole where the step is affixed to the torch pole when the step is in upper position.” Claims 14 and 15 are allowed due to their dependency upon claim 13. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Samuel, Jr. (US. Pat: 5,749,386).
Regarding claim 16, Samuel discloses (in at least figs. 1 and 4) a torch pole assembly consisting of: a torch pole (11) having a top, a bottom, and a length between the top and bottom (see fig. 1); an opening (best seen in at least fig. 1) passing through the torch pole transverse to its length; a single step (26) comprising a pair of spaced apart sidewalls (best seen in at least fig. 4; i.e. the sidewalls of 28), each defining a sidewall opening situated on the common axis (see at least fig. 1), and a floor (i.e. the floor of 28) spanning between the sidewalls and spaced apart from the sidewall openings (see at least figs. 1 and 4); and an axle (47) occupying the common axis and passing through the pair of sidewall openings and the torch pole opening (see at least figs. 1 and 4); wherein the step (26) is rotatable between a first position, rotated away from the torch pole (see at least figs. 1 and 4), and second position, rotated to align with the torch pole (11; see at least figs. 1 and 4); and wherein the step floor (i.e. the floor of 28) defines a cutout proximate the torch pole that receives and contacts the torch pole when the step is rotated into the first position (see at least figs. 1 and 4).
Regarding claim 17, Samuel discloses (in at least figs. 1 and 4) the step is less than 90 degrees from the torch pole when in the second position.
See also Wortham, Jr. (US. Pat: 4,402,166).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bayly et al. (US. Pub: 2008/0271388 A1) of record in view of Ko (US: 2011/0299272 A1) of record. 
Regarding claim 1, Bayly discloses (in at least figs. 1 and 2) a torch pole assembly comprising: a torch pole (10) having a top, bottom, and a length between the top bottom (see at least figs. 1 and 2); a step (15) affixed to the torch pole (10) and being free to pivot between a lower position (see at least fig. 2; [0046]) where the step protrudes from the torch pole (10) and an upper position (see figs. 1 and 2) where the step is folded against the torch pole (see fig. 2).

Ko in the same field of endeavor discloses (in at least figs. 1 and 2) an anchor portion (111, 112) of the torch pole (10) is defined between the bottom and a location on the torch pole where the step (113) is affixed to the torch pole (10); and wherein the anchor portion (111, 112) of the torch pole is cylindrical to the bottom and sufficient to retain the pole in an upright position with respect to the ground when inserted no further than the step (see at least figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to consider using the anchor portion of Ko in the device of Bayly such that the anchor portion of the torch pole is cylindrical to the bottom and sufficient to retain the pole in an upright position with respect to the ground when inserted no further than the step. Furthermore, it has been held simple substitution of one known element for another to obtain predictable results is obvious.  
Regarding claim 2, Bayly as modified by Ko does not disclose when the step is in the folded position flush with the torch pole.
However, Bayly discloses (in at least figs. 1 and 2) when the step (50) is in the folded position it is parallel to the torch pole (see at least fig. 2). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider to consider forming the step of Bayly such that when it is in the folded position flush with the torch pole for better convenience when carrying the device to avoid injury. Kelleher (US. Pub: 2018/0155892 A1) discloses (in at least figs. 9 and 10) when the step is in the folded position flush with the torch pole (see at least figs. 9E and 10A). See also Morterra (US. Pat: 1,940,430). Furthermore, it has been held simple substitution of one known element for another to obtain predictable results is obvious.
Regarding claim 3, Bayly discloses (in at least figs. 1 and 2) the step (15) further comprises a pair of spaced apart sidewalls (50, 54), each defining a sidewall opening situated on a common axis (see fig. 1), and a floor spanning between the sidewalls and spaced apart from the sidewall openings (see fig. 1).

Regarding claim 11, Bayly discloses (in at least figs. 1 and 2) the torch pole defines a cutout that receives the step (15) when the step is in the upper position.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bayly et al. (US. Pub: 2008/0271388 A1) of record in view of Kelleher (US. Pub: 2018/0155892). 
Regarding claim 19, Bayly discloses (in at least figs. 1 and 2) a torch pole assembly (10) comprising: a torch pole (12) having a top, a bottom, and a length between the top and bottom (see at least figs. 1 and 2); and a step (15, 50) having a curved body (see at least fig. 1), the step being rotatable between a first position, rotated away from the torch pole, and second position, rotated to align with the torch pole wherein the curved body of the step defines a cutout that receives the torch pole when the step is rotated to the first position (best seen in at least fig. 2; [0046]).
Bayly does not expressly disclose the curved body of the step has an outer contour that matches an outer contour of the torch pole: and wherein the curved body folds flush into a cutout in the torch pole when rotated into the second position.
Kelleher in the same field of endeavor discloses (in at least fig. 10) a curved body of the step (112) has an outer contour that matches an outer contour of the torch pole (best seen in at least fig. 10A): and wherein the curved body folds flush into a cutout in the torch pole when rotated into the second position (best seen in at least fig. 10A).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the step of Bayly with the step of Kelleher, since it has been held simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding claim 20, Bayly as modified by Kelleher discloses (in at least fig. 10C Kelleher) the torch pole (22) provides a pair of tabs on an interior thereof that join to the step with an axle. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Samuel, Jr. (US. Pat: 5,749,386).

However, Samuel discloses (in at least fig. 1) the torch pole (11) is round in cross section. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the torch pole with round cross section of Samuel with a non-round cross section torch pole, it has been held simple substitution of one known element for another to obtain predictable results is obvious. Wortham, Jr. (US. Pat: 4,402,166) discloses (in at least fig. 1) a torch pole (10) that is not round in cross section. 
 
Claims 4-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bayly et al. (US. Pub: 2008/0271388 A1) of record and Ko in view of Samuel, Jr. (US. Pat: 5,749,386); Wortham, Jr. (US. Pat: 4,402,166).
Regarding claim 4, Bayly as modified by Ko discloses all the claimed limitations except for the step floor defines a cutout proximate the torch pole that receives torch pole when the step is in the lower position.
Samuel in the same field of endeavor discloses (in at least figs. 1 and 4) a step floor (i.e. the floor of 28) defines a cutout proximate the torch pole (11) that receives torch pole when the step (28) is in the lower position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the step of Bayly with the step floor defines a cutout proximate the torch pole of Samuel, since it has been held simple substitution of one known element for another to obtain predictable results is obvious.
Regarding claim 5, Bayly as modified by Ko and Samuel discloses (in at least figs. 1 and 4 Samuel) each of the pair of the spaced apart side walls (i.e. the sidewalls of 28) extends from a first side of the torch pole (10) to a second side of the torch pole (11) when the step is in the lower position. 
Regarding claim 6, Bayly as modified by Ko and Samuel discloses (in at least figs. 1 and 4 Samuel) the floor (i.e. the floor of 28) is on the first side of the torch pole (11) and a roof is defined 
Regarding claim 7, Bayly as modified by Ko and Samuel discloses (in at least figs. 1 and 4 Samuel) the roof defines a cutout that receives the torch pole (11) when the step is in the lower position.
Regarding claim 8, Bayly discloses (in at least figs. 1 and 2) a collar (see fig. 1) on the torch pole interposing the torch pole and the step (see fig. 1).
Regarding claim 9, Bayly as modified by Ko and Samuel discloses (in at least figs. 1 and 4 Samuel) an axle passes through the step (28), the collar, and the torch pole to pivotally affix the step to the torch pole (see fig. 1).
Regarding claim 12, Bayly as modified by Ko and Samuel discloses (in at least figs. 1 and 4 Samuel) the step (28) further comprises a flat step pad (best seen in at least fig. 4) joined to a pair of spaced apart tabs that receive the torch pole therebetween and are joined to the torch pole (11) by an axle allowing rotation between the lower position and the upper position (see at least figs. 1 and 4). See also Wortham at least fig. 1. 
Regarding claim 13, Bayly as modified by Ko and Samuel discloses all the claimed limitations except for the step further comprises a pair of side walls flexibly joined together such that they grasp the torch pole distally from a location on the torch pole where the step is affixed to the torch pole when the step is in upper position.
However, Samuel discloses (in at least figs. 1 and 4 Samuel) the step (28) further comprises a pair of side walls (i.e. the sidewalls of 28) joined together such that they grasp the torch pole (11) distally from a location on the torch pole (11) where the step is affixed to the torch pole (11) when the step is in upper position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the step of Samuel such that a pair of side walls flexibly joined together such that they grasp the torch pole distally from a location on the torch pole where the step is affixed to the torch pole when the step is in upper position, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See the list in the  PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875